DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to application 16/155,154 filed on October 09, 2018 in which claims 1-20 are presented for examination.

Status of Claims

Claims 1-20 are pending, of which claims 1, 8 and 15 are in independent form. Claims 1-20 are rejected under 35 U.S.C. 103(a). 

Response to Arguments
Applicant's arguments filed on November 02, 2021 have been fully considered but they are not persuasive. Applicant argued:
	a)  Ho in view of Dube fail to teach or suggest “determining whether the plurality of change events can be transformed into a single normalized event without any OS-specific knowledge.”
	
Examiner respectfully disagrees with Applicant’s assertions.

With regards to a) Examiner appreciates the interpretation description given by Applicant in response. Applicant discloses Ho in view of Dube fail to teach or suggest “determining whether the plurality of change events can be transformed into a single 

Overall, Examiner (Vo) respectfully suggests the Applicant to further clarify the independent claims in order to advance the prosecution. Thus, the Examiner can give claims their broadest reasonable interpretation. Because, the Manual of Patent Examining Procedure (MPEP) 2106 and 2145 stated:
“USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily).” Although the claims are interpreted “in view of the specification”, “limitations from the specification are not read into the claims. In re Van Geuns, 988 F. 2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to be superconducting magnet which generates a “uniform magnetic field” were not limited to the degree of magnetic field uniformity required Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.);  Constant v. Advanced Mircro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.; Ex parte McCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987)(Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since “although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ho et al. (US 2009/0036102 A1) in view of Dube et al. (US 2011/0166849 A1). 

Regarding claim 1, Ho teaches a method comprising detecting a plurality of change events on the data container (i.e., Changes in a context are expressed as change events 230 (context variables 215 within context model 205); [0054]).
	Ho teaches identifying an installed application for the data container (i.e., Data container 290 is context aware (i.e., aware of the environment that it is executed under such as the characteristics of mobile device/user combination 295). Hence, data container 290 can render data 280 in a fashion that is most suitable for the device; [0051]).
	Ho teaches selecting the data container to monitor for changes made thereto based on data container being specified in a monitoring template of the installed 
	Ho teaches based on the determining transforming the plurality of change events into a single normalized event (i.e., the active state is the normal operating state of the context. In this state, the context will receive and process input events 362 to update its context variables 215. In addition, the context will raise change events 230 and state events 358 to trigger subscribed consumers to perform their action; [0069]).
	Ho teach processing the single normalized event (i.e., Input events 362 are shared by many simple variables 778. For example, five simple variables 778 from different context models 205 can reference a single input event 362 such as a polling event; [0093]).
	However, Ho does not explicitly disclose determining whether the plurality of change events can be transformed into a single normalized event without any OS-specific knowledge. 
	Dube teaches transformation path which is similar to Ho teaching of transformation to the canonical format.
	Furthermore, Dube teaches determining whether the plurality of change events can be transformed into a single normalized event without any OS-specific knowledge (i.e., number of commercial off the shelf (COTS) packages to be used in the 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the teachings of Ho and Dube before him/her, to modify the method of Ho with the teaching of Dube to optimizing IT transformations. The motivation to combine is apparent in Ho’s reference, because of transformation procedure to help transform the received message and express the message in a canonical format; (see Ho, [0094]). Therefore, it would be advantageous to have an improved processes that helps with determining the best transformation path by using a decision tree based approach, along with quantitative scoring and application surveys, to support the decision points in the decision tree; (see Dube, [0061]).

Regarding claims 2, 5 and 6. Claims 2, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, Ho teaches wherein the defined period of time is two milliseconds (i.e., Dataset 290 has an identifier with a timestamp, thus dataset 290 is named and versioned and can be defined within two milliseconds).

Regarding claim 4, Ho teaches caching the template in system memory of a monitored machine executing the application (i.e., According to one embodiment, context server 110 may retain or cache a deleted context for an undetermined period of time. In another embodiment, the amount of time a deleted context is retained is a tunable parameter entered by an administrator; [0071]).

Regarding claim 7, Ho teaches wherein each of the plurality of change events are relating to effectively the same change (i.e., Change events 230 can also be caused by a mobile device/user combination 295 triggering a change in context through user actions within applications running on mobile device 160, natural language commands/queries through messaging or short messaging service (SMS), and device sensor readings; [0055]).

Regarding claims 8-20. Claims 8-20 are essentially the same as claims 1-7 above and rejected for the same reasons as applied hereinabove.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        1/23/2022